The error complained of by plaintiff is that after setting aside the verdict of the jury on the writ of inquiry and allowing him to dismiss his action, His Honor, as a part of his judgment, ordered restitution to be made of the mules which had been taken from defendant, and put into his possession under the process of the law.
We held in the appeal of the defendant, and for the *Page 131 
reasons expressed in the opinion filed in that case, that it was an abuse of the process of the law to take the mules out of the defendant's possession and then dismiss the action without putting the defendant instatu quo, and that in such case it was proper to order restitution as a part of the judgment. There is no error therefore in the order of restitution of which the plaintiff has a right to complain, and the judgment of the court below on the point excepted to on the part of the plaintiff is affirmed.
No error.                                     Affirmed.